OPINION
PER CURIAM.
This is a post-conviction application for a writ of habeas corpus filed pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of delivery of amphetamine. Punishment, enhanced by two prior convictions, was assessed at twenty-five years imprisonment. No appeal was taken from this conviction.
Applicant contends that the trial court has entered a judgment nunc pro tunc awarding 730 days pre-sentence jail time credit, but the Texas Department of Criminal Justice, Institutional Division, refuses to implement this award because the nunc pro tunc judgment does not specify why applicant is entitled to that credit. Applicant has attached documents supporting these allegations, but no findings of fact have been entered.
Applicant is entitled to relief. The Texas Department of Criminal Justice, Institutional Division, is authorized to award and compute credits for good conduct time. V.T.C.A. Gov’t Code, §§ 498.-002-498.005. However, only the judge of the court in which the defendant was convicted shall compute credit for the time the defendant spent in jail in said cause from the time of his arrest and confinement until his sentence by the trial court. Article 42.03, §§ 2(a), 3, and 4, V.A.C.C.P. No requirement exists for the trial court to detail the reasons for the award of credits for time spent in jail prior to sentencing other than the documentation required in Article 42.09, § 8, V.A.C.C.P., provided that such credit does not exceed the time between date of commission of the offense and the imposition of sentence. See Ex parte Hayward, 711 S.W.2d 652 (Tex.Cr.App.1986).
Relief is granted. The Texas Department of Criminal Justice, Institutional Division is required to credit applicant’s sentence in cause number 16,308 in the 196th Judicial District Court of Hunt County with the amount of pre-sentence jail time credit reflected in any validly certified judgment nunc pro tunc.
Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Institutional and Board of Pardons and Paroles Divisions.